Mr. Justice Shields
delivered the opinion of the Court.
*721This action was begun before a justice of the peace of Overton county by Dave Doak against the Tennessee Central Railroad Company to recover damages in the sum of $495 for injuries sustained by bis daughter, Fanny Doak, then twelve years of age, while alighting from one of the company’s trains at a station. The daughter is not a party. There was judgment in the circuit court, to which the case had been appealed, against the plaintiff in error for $150, and it has brought the case to this court by proper proceeding and assigned errors.
This judgment must be reversed. An action to recover damages for wrongful and negligent injuries to an infant under twenty-one years of age must be brought in his or her own name. Code, 1858, sec. 2804; Shannon’s Code, sec. 4504.
The father, or, in case of his death or desertion of his family, the mother, can only sustain an action for the expenses and actual loss of service resulting from an injury to a minor child in the parent’s service or living in the family. Code, 1858, sec. 2803; Shannon’s Code, sec. 4503.
This action is brought by the father only, and is for damages sustained by the infant child. It is not a suit for expenses or loss of service resulting from an injury to the child, nor is there any proof in the record to sustain such an action.
The judgment is reversed, and, as no recovery can be had upon another trial, the suit will be here dismissed.